Citation Nr: 1609979	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  10-43 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypogonadism, to include as due to exposure to an herbicide agent or as secondary to service-connected disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to September 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  During the pendency of this appeal, jurisdiction over the Veteran's claim was transferred to the RO in St. Petersburg, Florida. 

In April 2014, The Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded the claim for additional development in September 2014 and again in September 2015.  The claim has now returned to the Board for further appellate action.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   
 

FINDING OF FACT

Hypogonadism was not present until more than one year after the Veteran's discharge from service, is not etiologically related to service, and was not caused or permanently worsened by service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypogonadism are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a)  (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO's July 2009 and September 2009 letters provided the Veteran with all required notice prior to the initial adjudication of the claim.  

The duty to assist the Veteran has also been satisfied.  The Veteran's service treatment records and VA medical treatment records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  

Additionally, VA provided the Veteran with VA examinations in response to the claim.  The examiners reviewed the record, examined the Veteran, provided findings and opinions based on such review, and addressed the state of medical knowledge regarding any causal link between service-connected disabilities or herbicide agents, and hypogonadism.  The examiners provided rationales for these opinions adequate for them to be weighed against contrary evidence.  The Board accordingly finds these examinations adequate for the Board's adjudication of the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  

The Board finally notes that the record reflects that the originating agency has complied with the Board's remand directives.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war and manifests an endocrinopathy to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Veterans who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307 .

38 U.S.C.A. § 1116(a) provides presumptive service connection on the basis of herbicide exposure in service for enumerated diseases manifested to a degree of 10 percent or more within a specified time period. 38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307 , 3.309(e), 3.313, 3.318.  Hypogonadism is not among the diseases subject to presumptive service connection on the basis of herbicide exposure. See 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102  (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran has not asserted and the evidence does not show that the Veteran had hypogonadism is service or within one year after his discharge from service.

The Veteran is claiming entitlement to service connection for hypogonadism potentially on three bases: as directly causally related to service, as causally related to exposure to herbicide agents in service, or as causally related to service-connected diabetes mellitus and/or service-connected erectile dysfunction.  

The record reflects that the Veteran served in Marine Infantry in Vietnam during the Vietnam War.  Hence, his exposure to herbicide agents in service is presumed for purposes of 38 U.S.C.A. § 1116(a).  However, as discussed below, VA medical opinions have been obtained addressing each of the bases of the claim, and these opinions are against the claim.  

At his April 2014 hearing the Veteran testified that he did not experience erectile dysfunction until 2009, two years after his diagnosis of hypogonadism and a year after his diagnosis of diabetes.   He testified that the hypogonadism was diagnosed based on blood tests then taken, when low testosterone was discovered.  The focus of the hearing was the Veteran's claim for service connection for erectile dysfunction as secondary to diabetes mellitus, and neither the Veteran nor his representative then asserted that his hypogonadism was causally linked to service, herbicide agents, or diabetes mellitus.  

At a July 2009 VA examination addressing the Veteran's diabetes mellitus, the date of onset of the diabetes mellitus was noted to be October 2008, whereas the Veteran was noted to have had hypogonadism since January 2007.  Endocrine disease was identified as a contributing cause of his erectile dysfunction, with the most likely cause of the erectile dysfunction being his hypogonadism.  

On a VA male reproductive systems examination in June 2011, the examiner noted a diagnosis of erectile dysfunction in January 2007, prior to onset of diabetes mellitus, and diagnosis of hypogonadism prior to 2007.  The examiner attributed the erectile dysfunction to the Veteran's hypogonadism, due to low testosterone levels.  

On a VA male reproductive system examination in December 2014, the Veteran was noted to have multifactorial erectile dysfunction which had been diagnosed four to six years prior.  The examiner noted the Veteran's self-reported history of diagnosis of hypogonadism in late 2006, with hormone replacement therapy then initiated.  The examiner opined that the Veteran's hypogonadism was not incurred in or caused by an in-service event, injury, or illness because there was no evidence that hypogonadism was present in service.  The examiner also noted that hypogonadism was not subject to presumptive service connection based on Agent Orange exposure.  Regarding secondary causation, the examiner opined that it was not at least as likely as not that the hypogonadism was "due to or the result of" a service-connected condition.  The examiner explained that the Veteran's hypogonadism was diagnosed "well before the diagnosis of diabetes."  The examiner further explained that while diabetic complications may be present prior to a diagnosis of diabetes, the examiner knew of no causal link, within medical knowledge, between diabetes mellitus and hypogonadism.  The examiner further explained that while there were some reports of an association between diabetes mellitus and hypogonadism, association was not causation.  

In a November 2015 addendum to the December 2014 examination report, the examiner provided the following medical observations/opinions: 

1.  There is no evidence [that] anything in service or related to any exposure would have caused hypogonadism.

2.  Herbicide exposure does not cause hypogonadism as there is no medical evidence to support this conclusion. 

3.  Diabetes would not aggravate hypogonadism as there is no medical evidence to support this claim. 

4.  It makes no medical sense that erectile dysfunction would have any effect whatsoever (causing or aggravating) hypogonadism.  

Thus, VA examiners have provided medical opinions that the Veteran's hypogonadism was not incurred in or directly caused by service; that his hypogonadism was not causally linked to his herbicide agent exposure in service; that his hypogonadism was not caused or aggravated  by his diabetes mellitus; and that his hypogonadism was also not caused or aggravated by his erectile dysfunction.  The examiners have based these opinions on a review of the record, revealing no findings of hypogonadism until approximately 2006, diagnosis of diabetes mellitus after that date, and the absence of medical evidence linking hypogonadism to erectile dysfunction, diabetes mellitus or herbicide exposure.  The Board is satisfied that these VA medical opinions are well-supported by the record, existing medical knowledge, and sound rationale.  Hence, they warrant substantial weight in the Board's adjudication.  

In support of his claim, the Veteran submitted a copy of a Board decision on a different veteran's claim granting service connection for hypogonadism based on that different veteran's in-service exposure to herbicides.  However, the Board notes that this decision cannot be relied upon by the Board in the current adjudication because Board of Veterans' Appeals decisions are non-precedential, and are inherently dependent on the facts of a specific case.  See 38 C.F.R. §  20.1303 (2015).  Hence, previous Board decisions, addressing claims of other Veteran, can have no bearing on the outcome of this case.  See 38 C.F.R. § 19.5 (listing the criteria governing the disposition of Board decisions).  Moreover, the Board decision includes general references to medical opinions but does not identify the specific basis or rationale for the opinions referenced or identify any medical literature or study supporting the existence of a causal relationship between herbicide exposure and hypogonadism.

Also in support of his claim, the Veteran submitted a December 2015 statement in which he asserted that his step-daughter was a physician's assistant and stated, "She sees a lot of Veterans where she opines hypogonadism is related to the exposure to Agent Orange."  The Veteran added, "My step-daughter [...] said my symptoms are very similar to this case," in reference to the copy of a decision which the Veteran submitted by a different Board member granting service connection for hypogonadism for a different veteran.  From the Veteran's description it is not clear to the Board what his step-daughter told him.  In any event, assuming she told him that she believes hypogonadism can be caused by herbicide exposure and that she believes that other veterans have developed hypogonadism due to herbicide exposure, such statements are entitled to little probative value since they do not include the rationale for the opinion and do not address the specific circumstances in this case.  They are clearly of less probative value than the VA medical opinions discussed above since the VA medical opinions are based upon the specific circumstances in this case and are properly supported.

The Veteran also submitted medical literature (associated with the record in January 2011) which addresses the prevalence of low testosterone levels in patients with diabetes mellitus.  However, as the VA examiner noted in the December 2014 VA examination report, association is not causation.  Factors contributing to both diabetes mellitus and hypogonadism may be present in persons suffering from both diabetes mellitus and hypogonadism.  As a submitted study abstract notes, "free testosterone levels fall with increasing age and obesity, rendering many type II diabetic patients testosterone deficient."  (Abstract submitted from PubMed, http://www.ncbi.nlm.nih.gov/pubmed, citing M. Betancourt-Abrecht, G. Cunningham, Hypogonadism and diabetes, Int J Impt Res, 2003 August; 15 Suppl. 4: S14-20.)  VA examiners have opined against a causal link between the Veteran's diabetes mellitus and his hypogonadism.   

For the foregoing reasons, the Board finds that the claim for service connection for hypogonadism must be denied.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


      (CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypogonadism, to include as due to exposure to an herbicide agent or as secondary to service-connected disability, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


